Citation Nr: 0119471	
Decision Date: 07/27/01    Archive Date: 07/31/01

DOCKET NO.  96-21 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC) in Philadelphia, Pennsylvania




THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for an acquired 
psychiatric disorder.  

2.  Entitlement to service connection for claimed pelvic 
inflammatory disease.  

3.  Entitlement to service connection for claimed 
sinus/respiratory disorder.  




REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from December 1988 to 
September 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1995 rating decision of the (RO) in 
Winston-Salem, North Carolina.  The veteran subsequently 
moved, and jurisdiction of the case has been transferred to 
the ROIC in Philadelphia, Pennsylvania.  

(The issues of service connection for pelvic inflammatory 
disease and a sinus/respiratory disorder are addressed in the 
Remand section of this document.)  



FINDINGS OF FACT

1.  In January 1992, the RO denied the veteran's claim of 
service connection for a psychiatric disorder.  The veteran 
did not appeal this decision following written notification 
thereof.  

2.  New evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
has been associated with the claims file since the January 
1992 rating decision.  



CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
veteran's claim of service connection for an acquired 
psychiatric disorder.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.156(a) (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a claim is disallowed by the RO, appellate review is 
initiated by the filing of a notice of disagreement within 
one year from the date of mailing of notice of the result of 
the initial disallowance.  38 U.S.C.A. § 7105(a), (b).  If a 
notice of disagreement is filed within the one-year period, 
the RO shall issue a statement of the case.  38 U.S.C.A. 
§ 7105(d).  

The veteran is provided a period of 60 days (or the remainder 
of the one-year period from the date of mailing of the notice 
of the determination being appealed) to file the formal 
appeal.  38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.302(b).  In 
the absence of a perfected appeal, the RO's decision becomes 
final, and the claim will not thereafter be reopened or 
allowed, except as otherwise provided.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  VA must first determine whether the newly 
presented evidence is "new," that is, not of record at the 
time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record.  
If new, the evidence must be "probative" of the issue at 
hand.  

There is, however, no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitted 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

In January 1992, the RO denied the veteran's original claim 
of service connection for a psychiatric disorder.  The 
veteran was provided notice of the January 1992 decision as 
well as her appellate rights.  She failed, however, to submit 
a timely appeal.  Thus, the January 1992 decision became 
final.  

At the time of the January 1992 rating decision, the evidence 
consisted of the veteran's service medical records and her 
application for benefits.  The service medical records showed 
that the veteran underwent a psychiatric evaluation in 
January 1991.  She had been complaining of vague abdominal 
pain for which no medical explanation was provided.  The 
psychiatric diagnosis was that of somatiform disorder not 
otherwise specified.  

In June 1991, during service, another psychiatric examination 
was conducted.  The diagnosis was that of severe personality 
disorder, not otherwise specified, with avoidant and 
narcissistic features.  It was recommended that the veteran 
was unsuitable for further military service.  

Based on this evidence, in January 1992, the RO denied 
service connection for a psychiatric disorder, finding that 
somatiform disorder was acute and transitory and resolved and 
that the personality disorder was not a disease for which 
service connection could be granted.  

The evidence submitted subsequent to the January 1992 rating 
decision includes VA and private medical records and 
statements and testimony of the veteran.  

The Board finds in this regard that the evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

In particular, the Board notes that, in May 1997, a VA 
psychologist diagnosed the veteran as suffering from 
depression.  The report is certainly new, as it was not of 
record at the time of the January 1992 rating decision.  

Furthermore, the evidence is material as it may indicate that 
the veteran has an acquired psychiatric disorder as opposed 
to the personality disorder diagnosed in service.  

Accordingly, the Board finds that new and material evidence 
has been submitted to reopen the claim of service connection 
for an acquired psychiatric disorder.  





ORDER

As new and material evidence has been received to reopen the 
claim of service connection for an acquired psychiatric 
disorder, the appeal to this extent is allowed, subject to 
further action as discussed hereinbelow.



REMAND

Until recently, where the Board determined that the claimant 
had submitted new and material evidence, the claim was 
reopened and a determination was to be made as to whether, 
based upon all of the evidence of record in support of the 
claim, the claim as reopened was well grounded pursuant to 
38 U.S.C.A. § 5107(a).  See Elkins v. West, 12 Vet. App. 209 
(1999) (en banc).  

Regarding the issues of service connection for pelvic 
inflammatory disease and sinus/respiratory disorders, the RO 
determined that the claims were not well grounded.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, et seq.  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2099-2100.  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the ROIC has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).  

Although the veteran has been provided VA Persian Gulf War 
examinations, the veteran has not been provided VA 
examinations for the purpose of determining whether she has 
current disability due to disease or injury that was incurred 
in or aggravated by service.  Thus, in order to fulfill VA's 
duty to assist, the veteran should be afforded VA 
examinations.  

In light of the foregoing, the Board is REMANDING the case to 
the ROIC for the following actions:

1.  The ROIC should take appropriate 
steps to contact the veteran in order to 
request that she identify the names, 
addresses and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated her for 
the claimed psychiatric disorder, pelvic 
inflammatory disease and a 
sinus/respiratory disorder since service.  
After obtaining any necessary 
authorization from the veteran, the ROIC 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  The ROIC then should schedule the 
veteran for comprehensive medical 
examinations to determine the nature and 
extent of her claimed psychiatric 
disorder, pelvic inflammatory disease and 
sinus/respiratory disorder.  All efforts 
made toward conducting the examination 
should be documented in the claims 
folder.  All indicated tests must be 
conducted.  The claims folder and a copy 
of this REMAND must be made available to 
and reviewed by the examiners prior to 
the requested study.  The examiners 
should provide opinions as to whether it 
is at least as likely as not that the 
veteran has current disability manifested 
by an acquired psychiatric disorder, 
pelvic inflammatory disease and 
sinus/respiratory disorder due to disease 
or injury that was incurred in or 
aggravated by service.  A complete 
rationale for any opinion expressed must 
be provided.  The report of the 
examination should be associated with the 
veteran's claims folder.  

3.  Then, the ROIC must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  

4.  After completing the action requested 
above and after undertaking any 
additional development deemed 
appropriate, the ROIC should review the 
veteran's claim.  If the benefits sought 
on appeal are not granted, then the 
veteran and her representative should be 
provided with a Supplemental Statement of 
the Case and afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until she is 
otherwise notified, but she may furnish additional evidence 
and argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109, 112 (1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the 
ROIC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 



